Citation Nr: 1141760	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from October 1980 to November 1981. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a noncompensable rating for bilateral hearing loss.  

In July 2010, the Board remanded the claim for further development. 


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by numeric designations of impairment of not greater than Level II in the right ear and Level II in the left ear.  The Veteran experiences difficulty hearing a television and conversation in high background noise.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.85 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Accordingly, no further duty to notify was applicable once service connection had been granted.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army infantryman with no combat duty.  He contends that his bilateral hearing loss is more severe than is contemplated by a noncompensable rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations. The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  These averages are entered into a table of the rating schedule to determine the auditory acuity level of each ear, and these auditory acuity levels are entered into another table of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.
 
The alternative method of rating exceptional patterns of hearing impairment set forth in 38 C.F.R. § 4.86 is not applicable in this case.  

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test and a puretone audiometric test.  38 C.F.R. § 4.85.  Audiologists must describe the effects on occupational functioning and daily activities so that it can be determined if an extra-schedular evaluation may be assigned.  Unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine if referral is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

An audiometric examination performed as part of a military discharge physical examination in November 1981 showed that the Veteran experienced bilateral high frequency loss.  

In November 2007, a VA audiologist noted the Veteran's reports of difficulty hearing conversations in groups of people with high background noise.  The Veteran reported exposure to small arms and artillery fire in service and power tool noise as a roofer after service.  He denied any symptoms of tinnitus.  On examination, puretone hearing acuity thresholds were measured as 25, 55, 85, and 95 decibels at 1000, 2000, 3000, and 4000 Hz respectively in the right ear and 25, 45, 90, and 100 decibels at the same frequencies in the left ear.  The average thresholds were 65 decibels in the right ear and 65 decibels in the left ear.  Speech discrimination scores were 94 percent bilaterally.  The numeric designation of hearing impairment based on puretone threshold average and speech discrimination was level II in the right ear and Level II in the left ear from Table VI.  The audiologist noted that middle ear function was normal bilaterally and diagnosed mild to profound sensorineural hearing loss.  

In November 2007, the RO granted service connection and a noncompensable rating for bilateral hearing loss.  

In correspondence in August 2009, the Veteran's representative noted that the Veteran underwent a VA hearing examination in February 2009 and received hearing aids from a VA clinic in August 2009.   In July 2010, the Board remanded the claim to obtain VA and private outpatient treatment records and a current VA audiometric examination.   No response was received from the Veteran to a July 2010 request for authorization to obtain any relevant private records. 

The Veteran received treatment at a VA ear, nose, and throat clinic from June 2008 to March 2009.  Examiners noted a decline in hearing acuity but the examination reports did not contain sufficient audiometric test data to apply the rating criteria.  One examiner noted that the decline was possibly related to Eustachian tube dysfunction.  The Veteran reported experiencing continuous tinnitus but denied any symptoms of dizziness or imbalance.  Examiners noted no organic ear disease.  The Veteran was issued bilateral hearing aids.  In March 2009, an examiner noted the Veteran's report of improved hearing since the June 2008 evaluation.  Although puretone thresholds at the relevant frequencies were not noted in the report, the examiner noted that speech recognition scores showed significant improvement.  

In correspondence in October 2009, the Veteran's representative noted that the Veteran was unable to use the VA hearing aids because they were defective.  

In September 2010, a VA audiologist noted a review of the claims file and the Veteran's report of difficulty hearing his television and conversations in high background noise.  The Veteran denied any history or current symptoms of tinnitus or ear infections.  On examination, puretone hearing acuity thresholds were measured as 30, 55, 90, and 105 decibels at 1000, 2000, 3000, and 4000 Hz respectively in the right ear and 15, 55, 90, and 105 decibels at the same frequencies in the left ear.  The average thresholds were 70 decibels in the right ear and 66.25 decibels in the left ear.  Speech discrimination scores were 96 percent bilaterally.   The numeric designation of hearing impairment based on puretone threshold average and speech discrimination was level II in the right ear and Level II in the left ear from Table VI.  The audiologist diagnosed normal hearing in the left ear at 1000 Hz but otherwise moderately severe to profound bilateral sensorineural hearing loss. 

The Board concludes that a compensable rating for bilateral hearing loss is not warranted at any time during the period covered by this appeal.  Audiometric testing in November 2007 and September 2010 showed a slight decline in puretone threshold averages and the audiologists described the disability in qualitative terms as moderately severe to profound.   However, there was no significant change in the high speech discrimination scores.  Both tests showed measured hearing acuity levels of II in each ear which corresponds to a noncompensable rating in Table VII.  The Board acknowledges that the hearing disability interferes with television viewing and conversations in social or family settings with high background noise.  However, the Board concludes that the rating criteria contemplate difficulties in speech recognition as this is a component of the audiometric test.  The Veteran did not report an inability to perform daily or occupational activities in or outside the home including interference with his ability to operate an automobile.   The Veteran does experience improvement with the use of functional hearing aids.  


The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected bilateral hearing loss results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of medical treatment other than hearing aids or evidence of marked interference with daily activities that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial or staged compensable rating for bilateral hearing loss is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


